ACCEPTED
                                                                                                               04-15-00417-CV
                                                                                                   FOURTH COURT OF APPEALS
                                                                                                        SAN ANTONIO, TEXAS
                                                                                                         11/17/2015 9:51:50 PM
                                                                                                                KEITH HOTTLE
                                                                                                                        CLERK

Pozza & Whyte, PLLC                                                                     DAN POZZA
                                                                        danpozza@pozzaandwhyte.com
                                                                             Board Certified Civil Appellate Law
239 East Commerce Street                                          Civil Trial Law and Personal Injury Trial Law
San Antonio, Texas 78205                                                    Texas BoardFILED
                                                                                          of Legal IN
                                                                                                   Specialization
Telephone: (210) 226-8888                                                 4th COURT OF APPEALS
Facsimile: (210) 224-6373                                                   LORIEN
                                                                           SAN          WHYTE
                                                                                 ANTONIO,   TEXAS
www.pozzaandwhyte.com                                                lorienwhyte@pozzaandwhyte.com
                                                                          11/17/2015 9:51:50 PM
                                                                              KEITH E. HOTTLE
                                       November 17, 2015                            Clerk


Keith Hottle
Clerk of the Court
Fourth Court of Appeals
300 Dolorosa, Suite 3200
San Antonio, TX 78205

          Re:       No. 04-15-00417-CV; Richard Cecil Peterson and Alma Peterson v. John
                    Lawrence Jimenez, M.D., and Brian Phillip Perry, M.D.

Dear Mr. Hottle:

      I am writing to provide you with my new contact information. I will remain as lead
counsel in the above styled appeal. Please update your records with the following
information:

Lorien Whyte
Pozza & Whyte, PLLC
239 E. Commerce St.
San Antonio, TX 78205
210.226.8888 Office
210.222.8477 Fax
lorienwhyte@pozzaandwhyte.com

       If you should have any further questions concerning this matter, please do not
hesitate to contact me.
                                       Very truly yours,

                                            Pozza & Whyte, PLLC


                                            By: ____/S/ Lorien Whyte____________
                                                 Lorien Whyte
                                                 Partner
cc:   James Veale, Jr. (Via Efiling)
      Celeste P. Lira (Via Efiling)
      Richard J.W. Nunez (Via Efiling)